Citation Nr: 0507358	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as emphysema, including as a 
result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.   

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as emphysema, 
is addressed in the REMAND portion of the decision below and 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Prostate cancer was not manifested for many years after 
service, and is not related to disease or injury or other 
incident in service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The AOJ notified the appellant consistent with requirements 
under the VCAA in a letter dated in March 2003, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the AOJ of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was given notice of VCAA prior 
to the initial adjudication, satisfying the timing 
requirements of the VCAA.  The record reflects that the AOJ 
has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Background

The veteran's DD Form 214 reflects that the veteran served on 
active duty from October 1962 to November 1977, including 
over seven years of foreign and/or sea service.  The list of 
decorations does not include any reflecting service in 
Vietnam.

The service medical records do not reflect complaints, 
treatment or diagnoses regarding prostate problems.  The 
report of a November 1977 examination, at the time of 
discharge from active duty, shows that genitourinary system 
evaluation was normal.

During an August 1984 VA examination, the veteran reported no 
complaints referable to prostate cancer.  On examination, the 
genito-urinary system was found to be normal, and no 
referable diagnosis was made after examination.
Private medical records dated from 1998 to 2003 include a May 
1998 hospital discharge summary which includes a diagnosis of 
prostate cancer.  Subsequent treatment records include a 
diagnosis of prostate cancer and pertinent findings including 
regarding PSA (prostate-specific antigen).  A February 2003 
medical report includes a past medical history of prostate 
cancer with positive lymph nodes, being treated with Lupron 
shots every three months, and an impression of prostate 
cancer with positive lymph nodes, on Lupron therapy. 

In the veteran's VA Form 9, he claimed entitlement to service 
connection for prostate cancer as a result of Agent Orange 
exposure.  He stated that he was in the waters off Vietnam 
while in the Navy and that his unit came close to shore when 
providing fire support.  He believed that there was a 
reasonable chance that he could have gotten some exposure, 
even though he was not actually on land.

III.  Analysis
 
The veteran is claiming entitlement to service connection for 
prostate cancer, which he attributes to exposure to Agent 
Orange while onboard ship in the waters off Vietnam.  As 
noted above, he indicated that he was not actually on land in 
Vietnam, but maintains that he could have been exposed to 
Agent Orange when they came close to shore to provide fire 
support, thereby resulting in his current prostate cancer.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). See also 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

As reflected above, the veteran claims entitlement to service 
connection for prostate cancer as due to exposure to Agent 
Orange during service.  Regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii). Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.  These regulations also specify 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Because the veteran claims entitlement to service connection 
for his diagnosed prostate cancer on the basis of exposure to 
Agent Orange while in service, the Board has first considered 
whether service connection is warranted for a disability 
caused by inservice exposure to Agent Orange.  See 38 C.F.R. 
§ 3.307(a), 3.309(e).  

Prostate cancer is listed among the diseases associated with 
exposure to certain herbicide agents under 38 C.F.R. § 3.309.  
Thus, if the veteran served in Vietnam, he would be entitled 
to the presumption of service connection for prostate cancer 
as provided under  38 C.F.R. § 3.307 and 3.309.  

In this regard, however, although the veteran may have served 
in the waters offshore from Vietnam, the record does not 
indicate that the veteran's service involved duty or 
visitation in the Republic of Vietnam itself, and he has 
indicated that he did not.  On the contrary, he has indicated 
only that he served on board ships in the waters off the 
coast of Vietnam.  Thus, on that basis alone, the presumption 
of service connection for certain diseases as set forth in 38 
C.F.R. § 3.307 and 3.309 as they relate to service in Vietnam 
would not apply.  See 66 Fed. Reg. 23,166 (May 2001).

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disability by way of proof of actual direct causation 
or manifestations within one year after service.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
after service")).

In this case, however, the record does not show evidence of 
exposure to Agent Orange during service.  Nor does the record 
show evidence of prostate problems in service, or until many 
years later in 1998.  

There was no indication of prostate problems when the veteran 
underwent VA examination in 1984.  The first post-service 
medical evidence of the claimed disorder is dated in May 
1998, over 20 years after service ended in November 1977.  
There is no evidence of any prostate problems or that the 
veteran sought treatment until then.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the 
claims file does not contain an opinion or other competent 
evidence showing any nexus between service and the currently 
diagnosed prostate cancer.  

The Board has considered the veteran's lay statements that he 
has prostate cancer as a result of exposure to Agent Orange 
during service.  To the extent that the veteran's statements 
may be intended to represent evidence of continuity of 
symptomatology, however, without more, these statements are 
not competent evidence of a nexus between the claimed 
disorder and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The greater weight of the evidence demonstrates that any 
current prostate cancer began many years after the veteran's 
active duty and was not caused by any incident of service.  
None of the clinical records contain references to indicate 
that any nexus with service exists.  The medical evidence of 
record does not suggest a causal relationship between service 
and the current diagnosis.

As the preponderance of the evidence is against the claim for 
service connection for prostate cancer, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for prostate cancer is denied.


REMAND

The veteran is seeking service connection for chronic 
obstructive pulmonary disease (COPD), claimed as emphysema, 
including as a result of exposure to asbestos in service.   
Additional development is necessary in the current appeal for 
the following reasons.  

With respect to applicable rules, there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular since have been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  
Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander. 
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

In statements and testimony, the veteran has alleged that his 
pulmonary disorder is attributable to exposure to asbestos in 
service while serving aboard ships where he worked in 
engineering as a machinist.  He alleged that in service he 
worked taking old asbestos off a cooling tower which then had 
to be repacked with asbestos.  He worked with refrigeration 
and steam pipes that were coated with asbestos, and worked 
around asbestos otherwise.  In an April 2003 statement in 
connection with this claim the veteran listed seven ships on 
which he served.

The veteran has stated that after service, he did maintenance 
work in apartments, and worked in heating and air 
conditioning, insulation, painting, plumbing, and general 
maintenance.  There may have been a chance of exposure after 
military service, but he did not remember any prolonged 
exposure.

Although service medical records record that the veteran was 
treated for colds and sinus problems, there is no evidence in 
service of any pulmonary disorder and on his discharge 
examination report it shows that on examination the 
evaluation for lungs was normal.

Service records show that the veteran served on several 
ships, including as engine repairman, and as technician and 
engineer.  These records indicated that his duties in service 
included work in the engine room, in air conditioning and 
refrigeration, and supervising repair of the fire-room 
auxiliary machinery.  Such duties indicate that the veteran 
may have been exposed to asbestos and hazardous materials on 
a regular basis.  These duties appear to be consistent with 
his claim regarding such exposure.  The AOJ should contact 
the Navy Department to obtain information to assist in 
determining whether the veteran was exposed to asbestos 
materials when he was performing these duties.

During VA examination in August 1984, the veteran made no 
complaints, and after examination, the examiner made no 
abnormal findings or diagnosis referable to the respiratory 
system.

There are no post service medical treatment records in the 
file prior to 1998.  The claims file contains private 
treatment records dated from 1998 to 2003.  These show 
diagnoses including severe COPD.  A February 2003 clinical 
report shows that the veteran reported that he had smoked for 
40 years, but was no longer smoking and had quit three months 
before.

The Board finds that a medical opinion should be obtained as 
to whether the veteran's diagnosed COPD or any other 
respiratory disease can be attributed to his military 
service, in particular, to asbestos exposure during such 
service.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for lung 
disorders since his release from service.  
The AOJ should attempt to obtain copies 
of medical records from all sources 
identified.

2.  The AOJ should request the Department 
of Defense (DOD) or the U.S. Navy to 
provide information about the duties of 
the veteran's military occupational 
specialties, including "MM," "FA," and 
"FN.".  They should be informed that 
service records indicate that the 
veteran's duties in service included work 
in the engine room, in air conditioning 
and refrigeration, and supervising repair 
of the fire-room auxiliary machinery.  
They should be requested to provide 
information as to the likelihood that the 
veteran, given his military occupations, 
was exposed to asbestos while performing 
his military duties.

3.  The veteran should be afforded VA 
respiratory examination in order to 
determine the nature and etiology of any 
respiratory disease.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact 
should be so indicated in the examination 
report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a respiratory disease is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, 
to include in-service exposure to 
asbestos.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

4.  Thereafter, the AOJ should 
readjudicate the issue on appeal of 
service connection for COPD.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


